CaS€ 1-18-01141-688 DOC 11 Filed 04/24/19 Entered 04/24/19 15228:36

Law Oilices ol`

Shapiro, DiCaro & Barak, LLC

()nc Hunlington Quadranglc
Suilc 3N05

Mclvillc, New York l 1747
(631) 844-951|
l"AX 1631) 84'1~9525

April 24, 2019

Chambers Hon. Elizabeth S. Stong
United States Bankruptcy Court
271 Cadman Plaza East

Brooklyn, NY 11201

RE: Sean M. Murray
Chapter 7
Bankruptcy Case Number: 17-44157
Adversary Case Number: 18-01141
SD&B File Number: 18-069932

Dear Judge Stong;

This firm represents Specialized Loan Servicing, LLC (“SLS”), a secured creditor of the Debtor
with respect to the coop apartment located at 3521 79th Street, Apt 4E, Jackson Heights, NY
1 1372 (the “Property”), in the above referenced Bankruptcy case and Adversary Proceeding.

At the pre-trial conference which took place on April 10, 2019, the Court directed a status report
from the parties regarding the status of settlement in the Adversary Proceeding. The primary
settlement negotiations are between Defendant Nationstar Mortgage LLC d/b/a l\/Ir Cooper, as
Servicing Agents For Federal Home Loan Mortgage Corporation and the Debtor. A significant
portion of the outstanding issues between the Debtor and SLS have already settled. To below
signed counsel’s understanding, all of the issues surrounding potential stay violations and
sanctions have been settled with respect to SLS, and the sole remaining issue against SLS is with
respect to the Debtor’s attempt to utilize Sections 544 and 522 to avoid the Loan.

On two occasions, below signed counsel has reached out to the Debtor via email to confirm my

understanding that there is little likelihood of reaching a settlement on the remaining matters
pending with SLS.

A'l"l`ORNEYS AT LAVV

 

Rol)crl W. Cris\volcl, Bankru})lcy Attomcy' Direct (631) 844-961 l cxl. 3036 rgr"iswold@logs.c'om

ROC|IFSI`I".R OFl"lCE 175 Milc Ctussing llmdc\r:ml Rnchcsn:r, NY 1-1624 l‘HON|.". (5&5) 2¢|7~.‘)000 FAI\' (585) 2~|7-731¢()

CaS€ 1-18-01141-€88 DOC 11 Filed 04/24/19 Entered 04/24/19 15228:36

Below signed counsel did not get a meaningful response on the issue of settlement, and the
Debtor’s recent communication indicated (without explicitly stating so) that the Debtor may have
retained counsel in the matter. Below signed counsel promptly indicated that if the Debtor has
retained counsel, I am no longer permitted to communicate with him directly, and to have his
counsel contact me as soon as possible

I have received no further communication from the Debtor or from counsel representing the
Debtor.

Very truly yours,

/s/ Robert W. Griswold
Robert W. Griswold

